Citation Nr: 0826807	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-38 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of status post right, anterior cruciate ligament 
(ACL) reconstruction.

2. Entitlement to service connection for residuals of a 
corneal abrasion.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from June 1985 to July 
2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, for the Wilmington 
RO.  The RO, in pertinent part, denied entitlement to service 
connection for residuals of a corneal abrasion and awarded 
service connection for residuals of status post right ACL 
reconstruction with a noncompensable evaluation effective 
August 2005.

The September 2005 rating decision also denied service 
connection for dental disability due to dental trauma.  The 
veteran filed a notice of disagreement (NOD) with the denial.  
In a July 2006 rating decision, the RO awarded service for 
dental treatment purposed for teeth numbers 7, 8, 9, 10, 23, 
24, and 25 due to combat wounds or trauma.  As such, the 
matter is no longer in appellate status.

In the December 2006 substantive appeal, the veteran's 
representative indicated the veteran wanted a video 
conference hearing before the Board in connection with the 
claims on appeal. Thereafter, the veteran filed an additional 
substantive appeal in January 2007.  He clarified that he did 
not want a hearing on the issues.  Thus, the Board finds that 
there are no outstanding hearing requests of record.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.


2.  The veteran's residuals of status post right ACL 
reconstruction have been productive of superficial scars; 
however, they were not painful on examination, deep, 
unstable, causing limited motion in an area or areas of 144 
square inches or greater, or caused limited motion in an area 
or areas exceeding 6 square inches.  There has been no 
objective evidence of: limitation of flexion to 45 degrees; 
limitation of extension to 10 degrees; ankylosis; slight 
recurrent subluxation or lateral instability; dislocated 
semilunar cartilage; impairment of the tibia and fibula; or 
genu recurvatum.  

3.  There is no competent evidence of record of any currently 
diagnosed residuals of a corneal abrasion. 


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial compensable 
evaluation for residuals of status post right ACL 
reconstruction.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7,  4.71a, Diagnostic Codes 5256-5263, 
4.118, Diagnostic Codes 7801-7804 (2007).

2.  The criteria for the establishment of service connection 
for residuals of a corneal abrasion are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The claim arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for residuals of status post right ACL reconstruction.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board is aware of 
the United States Court of Appeals for Veterans Claims 
(Court) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); however, statements of the veteran indicate 
awareness of the evidence necessary to substantiate a claim 
for a higher evaluation and no further analysis in that 
regard is necessary.  

With regard to the claim of entitlement to service connection 
for residuals of a corneal abrasion, a VCAA letter was issued 
in May 2005, prior to the decision on appeal.  The veteran 
was notified of: the information or evidence necessary to 
substantiate the claim; the necessary information or 
evidence, if any, the claimant was to provide; and the 
necessary information or evidence, if any, the VA will 
attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records and post-
service VA examination reports. 

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  In general, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial noncompensable rating assigned for 
his service-connected residuals of status post right ACL 
reconstruction.   As such, the severity of the disability at 
issue is to be considered over the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson, 12 Vet. App. at 126. 

The veteran's residuals of status post right ACL 
reconstruction has been rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, as noncompensable.  The sole evaluation 
available under this diagnostic code is 10 percent, for a 
superficial scar, painful on examination.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the veteran's residuals of status post right ACL 
reconstruction most closely approximates the criteria for the 
current noncompensable rating assigned.  38 C.F.R. § 4.7.  

At the outset, the Board finds that a higher rating is not 
warranted under the schedule of ratings for the skin.  The 
June 2005 VA examination revealed no pain on palpation of the 
scar or adherence.  The scars over the medial aspect of the 
right knee, measuring 4 centimeters long and .5 centimeters 
wide, were healed.  There was also no pain on palpation or 
adherence of the three 12 millimeter vertical scars from the 
staples which were placed for the ACL reconstruction.  There 
was no pain with palpation around the patella.  The veteran 
had range of motion from zero to 136 degrees.

Based on the aforementioned, there has been no objective 
evidence that the scars from the ACL reconstruction were 
painful on examination, deep, or unstable.  Moreover, they 
did not cause limited motion in an area or areas of 144 
square inches or greater or caused limited motion in an area 
or areas exceeding 6 square inches.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7804. 

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of a higher 
evaluation for the veteran's right knee disability.  After 
review, however, the Board observes that no other code 
provisions can be applied for a higher rating based on the 
evidence of record.  

In this regard, upon VA examination in June 2005 the veteran 
denied weakness, swelling, redness, giving away, or locking.  
He did endorse pain associated with stiffness and 
fatigability.  He denied any episodes of flare-ups, 
dislocation, and the use of assistive devices.  The veteran 
also denied any functional restrictions due to the knee pain. 

Physical examination showed normal extension at zero degrees 
and 136 degrees of flexion.  There were no complaints of pain 
with range of motion.  There was no evidence of ligamentous 
laxity.  McMurray's testing was negative.  There was no 
change in range of motion due to fatigue, weakness, or lack 
of endurance.  The examiner opined the veteran's overall 
right knee prognosis was good.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
provide ratings for limitation of flexion and extension of 
the knee.  However, the medical evidence noted above shows 
flexion limited  to 136 degrees and normal extension, which 
does not even meet the criteria established for a 
noncompensable rating under those codes.  Thus, these 
criteria do not provide for a compensable rating based on 
actual limitation of motion or demonstrated functional loss 
due to pain, as there was none found upon VA examination.  

There has also been no objective evidence of ankylosis of the 
knee, slight recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5258, 5262, 5263.  

In light of the veteran's credible complaints of pain 
experienced in his right knee, the Board has considered 
functional loss due to flare-ups of pain; however, there was 
no objective evidence of fatigability, incoordination, pain 
on movement, or weakness upon range of motion testing.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable  rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected residuals of 
status post ACL reconstruction presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that disability 
due to the right knee has not required frequent inpatient 
care, nor has it by itself markedly interfered with 
employment.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  The assigned 
noncompensable rating adequately compensates the veteran for 
the nature and severity of his residuals of a right ACL 
reconstruction.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he has residuals of an in-service 
corneal abrasion of the left eye.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this regard, service medical records dated in October 1992 
show the veteran sustained a superficial abrasion of the 
cornea after being hit in the eye during a basketball game.  
The abrasion was clean and linear.  The eyelid was normal.  
There were no further complaints in service referable to the 
abrasion.  In December 2000, the veteran complained of eye 
strain; however, visual acuity was 20/20 in the left eye.  

Eye examinations in September 1995 and November 2003 also 
show visual acuity of 20/20 in the left eye.  In January 
2005, visual acuity was 20/25 in the left eye.  Upon Report 
of Medical History in April 2005, the veteran noted the 
abrasion in 1992.  The examiner indicated the veteran had 
occasional headaches if he read too long.  No residuals of 
the corneal abrasion were noted.  

The mere fact that the veteran sustained a corneal abrasion 
of the left eye in 1992 is not enough to establish that a 
chronic eye condition manifested during service.  
38 C.F.R. § 3.303(b).  Post-service, upon VA examination in 
June 2005, the examiner found no evidence of any residuals of 
the corneal abrasion.  There was no objective evidence of 
corneal scarring.  The veteran was diagnosed with ametropic 
refractive error with a best visual acuity of 20/20 in the 
left eye without glasses. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  Moreover, refractive error 
of the eye is not a disease or injury within the meaning of 
applicable legislation and thus, not subject to service 
connection. 3.303(c).

While the veteran contends he has residuals of a corneal 
abrasion that have been present since his period of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 


appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Entitlement to an initial compensable rating for residuals of 
status post right ACL  reconstruction is denied.

Entitlement to service connection for residuals of a corneal 
abrasion is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


